Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 08/26/2021. 
Claims 21-40 are currently pending. 
Claims 1-20 are canceled in a preliminary amendment.
Claims 21-40 are newly added.
Claims 21-40 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-20 of Patent No. US 11115974 B2 (hereinafter “Blankenship”). 
The conflicting claims are identical. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No US 11115974 B2.  
Claim # in Instant Application
(17/412,680)
Claim # in Patent No. US 11115974 B2
21. A  wireless device operable in a cellular communications network, the wireless device comprising:
a transceiver; a processor in communication with the transceiver; and memory storing instructions executable by the processor to cause the wireless device is operable to: receive a downlink transmission from a radio access node on one or more Physical Resource Blocks (PRBs) based on an assumption by the wireless device that the downlink transmission is first mapped to Resource Elements (REs) in one or more PRBs and then reference symbols are mapped to a subset of the REs in the one or more PRBs that are reserved REs such that the downlink transmission is punctured by the reference symbols at positions of the reserved REs, wherein the downlink transmission is a physical downlink channel transmission.




7. A method of operation of a wireless device in a cellular communications network, comprising: 




receiving a downlink transmission from a radio access node on one or more Physical Resource Blocks, PRBs, based on an assumption by the wireless device that the downlink transmission is first mapped to Resource Elements, REs, in one or more PRBs and then reference symbols are mapped to a subset of the REs in the one or more PRBs that are reserved REs, such that the downlink transmission is punctured by the reference symbols at positions of the reserved REs, wherein the downlink transmission is a physical downlink channel transmission.
23
8
24
9
25
10
26
11
27
12
28
13
29
14
30
15
31
16
32
17
33
18
34
19
35
20
36
1
37
2
38
3
39
4
40
5



Claim 22 is also rejected for depending from rejected base claims.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-16 of U.S. Patent No. US 10652877B2 (hereinafter “Blankenship”) in view of Stefano  Sorrentino (US 20140112260 A1). 
For Claim 21, Claim 5 of Blankenship teaches all of the claimed subject matter (see claim 1) with the exception of “mapping the downlink transmission to REs in the one or more PRBs and then mapping reference symbols to a subset of the REs in the 10 one or more PRBs that are the reserved REs”.
However, Sorrentino, in the analogous art of network resource allocation, discloses mapping the downlink transmission to REs in the one or more PRBs (Sorrentino teaches, in ¶ 0165, that Transmission of the physical downlink shared data channel (PDSCH) to UEs, is using the REs in a resource block (RB) pair that are not used for control messages) and then mapping reference symbols to a subset of the REs in the 10 one or more PRBs that are the reserved REs (Sorrentino teaches, in ¶ 0162, that the first one to four OFDM symbols, depending on the configuration, in a subframe are reserved for control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Blankenship with the resource mapping in Sorrentino. The motivation is to provide a more efficient use of downlink resources. 

Regarding the remaining claims, the table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10652877 B2.
Claim # in Instant Application
(17/412,680)
Claim # in Patent No. US 10652877 B2
21. A  wireless device operable in a cellular communications network, the wireless device comprising:
a transceiver; a processor in communication with the transceiver; and memory storing instructions executable by the processor to cause the wireless device is operable to: receive a downlink transmission from a radio access node on one or more Physical Resource Blocks (PRBs) based on an assumption by the wireless device that the downlink transmission is first mapped to Resource Elements (REs) in one or more PRBs and then reference symbols are mapped to a subset of the REs in the one or more PRBs that are reserved REs such that the downlink transmission is punctured by the reference symbols at positions of the reserved REs, wherein the downlink transmission is a physical downlink channel transmission.




5. A method of operation of a wireless device in a cellular communications network, comprising: receiving a downlink transmission from a radio access node on one or more Physical Resource Blocks, PRBs, based on an assumption by the wireless device that the downlink transmission is first mapped to Resource Elements, REs, in one or more PRBs and then reference symbols are mapped to a subset of the REs in the one or more PRBs that are reserved REs, if any, such that the downlink transmission is punctured by the reference symbols at positions of the reserved REs if any, wherein the downlink transmission is a physical downlink channel transmission.
23
6
24
7
25
8
28
9
29
10
30
11
31
12
32
13
33
14
34
15
35
16
36
1
37
2
38
3
39
1
40
4



Claims 22, 26-27 are also rejected for depending from rejected base claims.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 11-16 & 26 of U.S. Patent No. US 10057896 B2 (hereinafter “Blankenship”) in view of Stefano  Sorrentino (US 20140112260 A1). 
For Claim 21, Claim 26 of Blankenship teaches all of the claimed subject matter (see claim 1) with the exception of “mapping the downlink transmission to REs in the one or more PRBs and then mapping reference symbols to a subset of the REs in the 10 one or more PRBs that are the reserved REs”.
However, Sorrentino, in the analogous art of network resource allocation, discloses mapping the downlink transmission to REs in the one or more PRBs (Sorrentino teaches, in ¶ 0165, that Transmission of the physical downlink shared data channel (PDSCH) to UEs, is using the REs in a resource block (RB) pair that are not used for control messages) and then mapping reference symbols to a subset of the REs in the 10 one or more PRBs that are the reserved REs (Sorrentino teaches, in ¶ 0162, that the first one to four OFDM symbols, depending on the configuration, in a subframe are reserved for control information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught in Blankenship with the resource mapping in Sorrentino. The motivation is to provide a more efficient use of downlink resources. 

Regarding the remaining claims, the table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10057896 B2.
Claim # in Instant Application
(17/412,680)
Claim # in Patent No. US 10057896 B2
21. A  wireless device operable in a cellular communications network, the wireless device comprising:
a transceiver; a processor in communication with the transceiver; and memory storing instructions executable by the processor to cause the wireless device is operable to: receive a downlink transmission from a radio access node on one or more Physical Resource Blocks (PRBs) based on an assumption by the wireless device that the downlink transmission is first mapped to Resource Elements (REs) in one or more PRBs and then reference symbols are mapped to a subset of the REs in the one or more PRBs that are reserved REs such that the downlink transmission is punctured by the reference symbols at positions of the reserved REs, wherein the downlink transmission is a physical downlink channel transmission.




26. A wireless device enabled to operate in a cellular communications network, comprising: a transceiver; a processor; and memory storing instructions executable by the processor whereby the wireless device is operable to: obtain an indicator that is indicative of whether reserved Resource Elements, REs, are present in a subframe in which a downlink transmission is transmitted from a radio access node to the wireless device, the downlink transmission being one of a group consisting of: an Enhanced Physical Downlink Control Channel, EPDCCH, transmission or a Physical Downlink Shared Channel, PDSCH, transmission; determine whether reserved REs are present in the subframe based on the indicator; and upon determining that reserved REs are present in the subframe, attempt reception of the downlink transmission based on an assumption that reserved REs are present in the subframe.
24
26
25
26
28
11
31
12
32
13
33
14
34
15
35
16
36
1
37
1
38
1
36
1
37
2
38
3
39
1
40
4



Claims 22-23, 26-27, 29-30 are also rejected for depending from rejected base claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou et al (US 9955458 B1) is pertinent to a resource allocation technique, whereby a certain number of the resource elements (e.g., the resource elements in the first one to four OFDM symbols) may be reserved for control signals in the PCFICH, PDCCH, and PHICH channels. The remaining resource elements in a downlink resource block can be used for user data in the PDSCH channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/ Primary Examiner, Art Unit 2412